Owen, J.
The sole question presented is whether the employee was performing service growing out of and incidental to his employment at the time of the accident, within the meaning of sec. 102.03, Stats. It has been held that employees are performing services growing out of and incidental to their employment when they are injured while going for a drink of water (Widell Co. v. Industrial Comm. 180 Wis. 179, 192 N. W. 449); while going to a toilet during the lunch hour (Milwaukee Western F. Co. v. Industrial Comm. 159 Wis. 635, 150 N. W. 998); while eating a lunch during the noon hour (Racine Rubber Co. v. Industrial Comm. 165 Wis. 600, 162 N. W. 664); while going from place to place on a city street (Schroeder & Daly Co. v. Industrial Comm. 169 Wis. 567, 173 N. W. 328; United States Cas. Co. v. Superior H. Co. 175 Wis. 162, 184 N. W. 694); and while sleeping in a bunk-house in a lumber camp (Holt L. Co. v. Industrial Comm. 168 Wis. 381, 170 N. W. 366; John H. Kaiser L. Co. v. Industrial Comm. 181 Wis. 513, 195 N. W. 329).
It was necessary for the men employed by the county to work on the highway to have some place to eat and sleep. Because the work was ambulatory in its nature, the county found it convenient if not necessary to provide camps at which the employees might receive living accommodations. *34When Rusk left his work and went to his dinner, it would seem that he was as much in the course of his employment as though he had gone to a toilet or for a drink of water. The fact that he took a short-cut instead of following the road around the block does not change the situation. Although the camp was separated from the highway by a platted village block, the block was vacant and unoccupied. It was not unnatural for men to proceed on a direct line from the camp to their work rather than follow the road around the block. A short-cut, though it be a departure from the usual route, does not necessarily take the employee out of the usual course of his employment. Clem v. Chalmers Motor Co. 178 Mich. 340, 144 N. W. 848; Highley v. L. & Y. R. Co. 9 Butterworth’s W. C. C. 496; Gane v. Norton Hill C. Co. 100 L. T. Rep. 979, 2 Butterworth’s W. C. C. 42; Pepper v. Sayer, 7 Butterworth’s. W. C. C. 616. Even under the stricter rules of the common law it was held that an employee who had gone approximately the same distance out of the most direct route of travel to a place at which he had no duty to perform, had not left his employment so as to take himself outside the relation of employer and employee. Charron v. Northwestern Fuel Co. 149 Wis. 240, 246, 134 N. W. 1048. The award of the Industrial Commission was properly affirmed.
By the Court. — Judgment affirmed.